UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                   No. 95-5272
PATTIMUS JONES, a/k/a Pattimus,
a/k/a Pacman, a/k/a Buddy Jones,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Roanoke.
James C. Turk, District Judge.
(CR-93-187-R)

Submitted: November 21, 1995

Decided: May 13, 1996

Before WILKINSON, Chief Judge, and LUTTIG and WILLIAMS,
Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Wayne D. Inge, Roanoke, Virginia, for Appellant. Robert P.
Crouch, Jr., United States Attorney, Stephen U. Baer, Assistant
United States Attorney, Charlottesville, Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Pattimus Jones appeals from his conviction of and sentence
imposed for engaging in a conspiracy to distribute crack cocaine in
violation of 21 U.S.C.A. § 841(a)(1), (b)(1)(A) (West 1981 & Supp.
1995), and to acquire firearms in Virginia and transfer them to New
York with the intent to trade the firearms for cocaine in violation of
18 U.S.C.A. § 924(g)(2) (West Supp. 1995). He argues on appeal the
district court abused its discretion in denying his motion for a contin-
uance of the trial date and that the district court erred in overruling
his objections to the sentencing disparity between crack cocaine
offenses and cocaine powder offenses. We affirm.

I.

On December 16, 1994, after twice allowing Jones's appointed
counsel to withdraw from representation--one at Jones's request and
the other due to a perceived conflict--the court appointed Jones's
present counsel to represent him at the trial scheduled to begin on Jan-
uary 9, 1995. At the time, counsel stated that he could be prepared for
the scheduled trial.

On January 4, 1995, counsel moved for a continuance of the trial.
The court denied the motion. After the trial on January 9 and 10, the
jury returned a verdict of guilty. Jones moved to set aside the verdict
and for a new trial, arguing that twenty-three days--seventeen if
Christmas weekend and New Years weekend are excluded--was
inadequate time for counsel to prepare for trial and to render effective
assistance.

During the hearing on this motion, counsel explained that the prob-
lem was not in preparing for the trial, but in "getting to know my cli-
ent and developing a legitimate confident attorney/client relationship

                    2
with him." Counsel argued that he had inadequate time to develop
Jones's trust so that they could seriously discuss his plea without
Jones thinking that counsel was merely trying to process him through
the system.

The court denied the motion to set aside the verdict and for a new
trial and imposed a 188-month sentence to be followed by sixty
months of supervised release.

II.

This court reviews the district court's decision to deny a continu-
ance of trial for an abuse of discretion. Ungar v. Sarafite, 376 U.S.
575, 589 (1964). Abuse of discretion has been defined as " `an unrea-
soning and arbitrary insistence upon expeditiousness in the face of a
justifiable request for a delay'." United States v. LaRouche, 896 F.2d
815, 823 (4th Cir.) (quoting Morris v. Slappy , 461 U.S. 1, 11-12
(1983)), cert. denied, 496 U.S. 927 (1990). To prevail, the defendant
must show that the denial prejudiced his case. See LaRouche, 896
F.2d at 823.

In this case, Jones had two prior attorneys and present counsel had
twenty-three days to prepare for trial. Counsel also had the benefit of
one of the prior attorney's files which included notes regarding plea
negotiations. Counsel conceded that he had sufficient time to prepare
for trial; he argued that it was insufficient time for him to develop a
relationship with Jones.

Counsel's trial conduct evidences that he had adequate preparation
time. Counsel effectively cross-examined the government's witnesses
and effectively presented Jones's defense. Also, counsel introduced
several pieces of documentary evidence, including a copy of Jones's
birth certificate from New York. Because counsel had adequate time
to prepare for trial, we find that the denial of a continuance was not
"an unreasoning and arbitrary insistence upon expeditiousness in the
face of a justifiable request for a delay." LaRouche, 896 F.2d at 823
(quoting Morris, 461 U.S. at 11-12).

Moreover, Jones has failed to show that he was prejudiced by the
denial of the continuance. Counsel contends that Jones was prejudiced

                    3
by the denial of the continuance because the lack of additional time
prevented Jones from making an informed decision as to how to
plead. However, Jones had been adequately advised by previous
counsel regarding his plea options, and he declined a favorable writ-
ten plea agreement. Present counsel had the former attorney's file
which contained the plea agreement that Jones previously rejected.
This plea offer, which would have resulted in a sixty-month sentence,
was still open up until a day or two before trial. We find that Jones
has failed to show that the denial of additional time for preparation
has resulted in any prejudice to him. See LaRouche, 896 F.2d at 823.
In sum, we find that the district court did not abuse its discretion in
denying Jones's motion for a continuance of trial.

III.

Jones also argues that the district court erred in overruling his
objection to the distinction the sentencing guidelines make between
crack cocaine and cocaine powder. This court has addressed this issue
and has consistently upheld the disparity in sentences for offenses
involving crack versus powder cocaine. See United States v. D'Anjou,
16 F.3d 604, 612 (4th Cir.), cert. denied, 114 S.Ct 2754 (1994);
United States v. Bynum, 3 F.3d 769, 774 (4th Cir. 1993), cert. denied,
114 S.Ct 1105 (1994); United States v. Thomas , 900 F.2d 37, 39-40
(4th Cir. 1990).

IV.

In conclusion, we affirm Jones's conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    4